DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
Response to Arguments
Applicant’s arguments filed 7/1/22 have been fully considered. Amendments to the claims necessitate new grounds of rejection. However, since previously applied prior art references are still relied upon in the rejections, relevant arguments with respect to these references are addressed herein. Applicant argues there is nothing in Kovacs to suggest where a superior-inferior axis would be located, therefore Kovacs fails to disclose an implant with flanges having symmetry in the manner claimed. This is not persuasive because Kovacs discloses the implant can be rotated about the longitudinal axis 16 before the bone-engaging side is engaged with the bone (par.72). Therefore, it is clear that a superior-inferior axis may be the central axis which applicant points to in the arguments. In which case, flanges are symmetrical across this axis and this axis is capable of being placed in the superior-inferior direction since Kovacs teaches the implant may be rotated as needed. Regarding the argument that Kovacs discloses a wedge-shaped implant designed so that projections 70 are positioned only on one side, this is not persuasive because Kovacs specifically states that the projections may extend for more than 150 degrees (par.71). The examiner also notes that Kovacs further discloses that the wedge shape may be formed by the entire body (figs.1, 1A, and 3A), may be formed on only half of the implant (figs. 2B and 3B), and that the angles theta and alpha can be modified to uniquely customize the implant for a particular patient (par.59). Therefore, Kovacs is not limited to only a wedge shape on half of the body.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8 and 9 recite dimensions which are disclosed as being directed to the embodiment of figs. 6-8 (see par.35 of the original specification) while claim 1 is directed to the embodiment of figs. 1-5. Note that the embodiment of figs. 6-8 does not disclose flanges that could have linear axes since the flanges are curved and claim 1 requires first and second linear axes. Therefore, the specification as originally filed does not disclose flanges as claimed in claim 1 (directed to the embodiment of figs. 1-5) having the dimensions recited in claims 8 and 9 (directed to figs. 6-8). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claims 1 and 17 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1 and 17 require that the first flange is “proximate” the superior end and the third flange is “proximate” the inferior end. The specification does not use the term proximate, but a standard meaning of proximate is near or close. The scope of proximate/near/close the superior/inferior ends is unclear because it is unclear how far away the flange can be while still being considered “proximate”. For instance, all of the flanges are relatively near/proximate the superior and inferior ends since they are located on the body. Please clarify the scope of “proximate” the superior/inferior end.
Claims 8 and 9 are unclear because the claims recite dimensions which are disclosed as being directed to the embodiment of figs. 6-8 while claim 1 is directed to the embodiment of figs. 1-5 (see par.35 of the original specification). Note that the embodiment of figs. 6-8 does not flanges that could have linear axes since the flanges are curved and claim 1 requires first and second linear axes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs et al. 2016/0045323 (hereafter referred to as Kovacs) in view of Iannotti et al. 2010/0161066 (hereafter referred to as Iannotti ‘066).
Regarding claim 1, Kovacs discloses a glenoid implant 10c for use in a glenoid of a shoulder joint, comprising a body 12 with a bearing surface 20 or 23 (par.53) and a bone-contacting surface 26c opposite the bearing surface (figs.6-9A), the body extending from a superior end to an inferior end (see the annotated fig.7 below; par.72 discloses the implant can be rotated about the longitudinal axis 16 before the bone-engaging side is engaged with the bone, therefore the top side, as shown below, may be placed superiorly on the bone), and a plurality of flanges including a first flange, a second flange, a third flange, and a fourth flange each flange extending from the bone-contacting surface of the body (fig.7 shows at least four flanges; see the annotated fig.7 below), the first flange 70 extending from the bone-contacting surface of the body to a first free end 74, the first flange including an first inside facing surface 76 that faces a center of the body and an first outside facing surface 78 that faces an outer perimeter of the body, the first outside facing surface being opposite the first inside facing surface, each of the first inside and outside facing surfaces extending from the bone-contacting surface to the first free end (figs. 6-8), wherein the first outside facing surface at the bone-contacting surface of the body is 8 mm or less from the outer perimeter of the body (as shown in figs. 6-8, the outer facing surfaces of flanges are aligned with the outer perimeter of the body and therefore 0 mm from the outer perimeter), wherein the first outside facing surface is tapered from the bone-contacting surface toward the first free end, and wherein the first inside facing surface is non-parallel to the first outside facing surface (fig.8 shows outside facing surface 78 tapered inwardly while inside facing surface is vertical and aligned with axis 16 therefore the surfaces are non-parallel to each other), wherein the first flange has a first oblong perimeter adjacent to the bone-contacting surface (fig.7 shows a rectangular shape adjacent the bone-contacting surface), a first linear axis being aligned with a long dimension of the first oblong perimeter (see the annotated fig.7 below wherein the first linear axis is aligned with the superior-inferior axis), and a second flange 70 extending from the bone-contacting surface of the body to a second free end 74, the second flange including a second inside facing surface 76 that faces the center of the body and a second outside facing surface 78 that faces the outer perimeter of the body, the second outside facing surface being opposite the second inside facing surface, wherein the second flange has a second oblong perimeter adjacent to the bone-contacting surface (fig.7 shows a rectangular shape adjacent the bone-contacting surface), a second linear axis being aligned with a long dimension of the second oblong perimeter, and wherein the first linear axis is transverse to the second linear axis (see annotated fig.7 below which shows the first and second flanges having long axes which are transverse to each other), wherein the plurality of flanges are symmetrical about a central plane passaging through the thickness direction of the body and a superior-inferior central axis of the body, the superior-inferior central axis passing through the superior end and the inferior end (see the annotated fig.7 below), and wherein the first flange is proximate (interpreted as near) the superior end. Kovacs further discloses the projections/flanges may extend for greater than 150 degrees (par.71), discloses embodiments wherein the wedge shape is formed around the entire body (see figs. 1, 2A and 3A), and discloses the angles theta and alpha may be customized for a particular patient (par.59). However, Kovacs does not specifically show the flanges of fig.7 extending further around the body such there is a third flange proximate the inferior end.

    PNG
    media_image1.png
    516
    677
    media_image1.png
    Greyscale

Iannotti ‘066 teaches a glenoid implant, in the same field of endeavor, wherein a wedge-shaped augment may extend for less than 180 degrees or greater than 180 degrees (par.30) around the implant, and specifically teaches an augment which extends for a full 360 degrees (pars.44 and 49; figs. 11-14), wherein the augment is used for the purpose of treating a rotator cuff deficient shoulder having glenoid erosion or defects (par.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle theta of Kovacs figs. 6-8 to be 360 degrees as taught by Iannotti ‘066 in order to treat a patient in need of the wedge shape which can treat glenoid erosion and defects spanning 360 degrees. Kovacs as modified by Iannotti ‘066 to include flanges extending all the way around the implant comprises a plurality of flanges which are symmetrical about the central plane as claimed and comprises a third flange located proximate/near the inferior end.
Regarding claim 2, see fig.7 of Kovacs which shows at least second and fourth flanges 70 extending from a periphery of the bone-contacting surface 26c of the body 12.
Regarding claim 4, see figs. 6-8 of Kovacs which show that the outside facing surfaces 78 of the flanges 70 are planar from the bone-contacting surface to the free ends.
Regarding claim 5, the outside facing surfaces of the flanges 70 of Kovacs are shown as planar from the bone-contacting surface to the free end (figs. 6-8) and Kovacs does not specifically disclose that the outside facing surfaces are arcuate from the bone-contacting surface to the free end. Kovacs, however, does disclose that the flanges 70 may have other configurations in par.71. Applicant has not disclosed that the arcuate shape provides an advantage, is used for a particular purpose, or solves a stated problem and one of ordinary skill in the art would have expected the planar outside surface of the flanges of Kovacs to perform equally as well as an arcuate outside surface since both configurations perform the same function of engaging bone to anchor the implant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the flanges to have an arcuate outside surface as opposed to a planar outside surface since such a modification would have been considered a matter of design choice which fails to patentably distinguish over the prior art of Kovacs.
Regarding claim 17, Kovacs discloses an implant for use in a mammalian joint comprising an outer layer 23 with a joint facing surface (considered the spherical surface in fig.9A; par. 53 discloses the articular side 20 may be configured to receive a glenosphere) and a bone facing surface (considered the underside of the spherical surface in fig.9A) (alternatively, the outer layer may also be considered the polyethylene pressed onto the body 12 as discussed in par.51), an inner layer 12 with a joint facing surface 20 and a bone facing surface 26c, the joint facing surface of the inner layer fixed to the bone facing surface of the outer layer (fig.9A and par.51 disclose two alternatives wherein the joint facing surface of the inner layer is fixed to the bone facing surface of the outer layer), the inner layer having a length extending from a superior end to an inferior end (see annotated fig.7 above; par.72 discloses the implant can be rotated about the longitudinal axis 16 before the bone-engaging side is engaged with the bone, therefore the top as shown above side may be placed superiorly on the bone), a plurality of flanges including a first flange, a second flange, a third flange, and a fourth flange, each flange extending from the bone facing surface of the inner layer (fig.7 shows at least four flanges; see the annotated fig.7 above), the first flange 70 having a length extending from a first base at the bone facing surface of the inner layer to a first free end 74, wherein the first flange includes an first outside surface 78 that faces an outer perimeter of the inner layer and an first inside surface 76 opposite the first outside surface that faces a center of the inner layer (figs.6-8), both the first outside surface and the first inside surface extending along the length of the first flange, wherein the first outside surface of the first flange at the bone facing surface is 8 mm or less from an outer perimeter of the outer layer (as shown in figs. 6-8, the outer facing surfaces of flanges are aligned with the outer perimeter of the body and therefore 0 mm from the outer perimeter), and 5Application No.: 16/943,265Docket No.: TRAUMA 3.OF-923wherein the first outside surface and the first inside surface of the first flange are asymmetric about a first central longitudinal axis of the first flange such that a distance between the first outside surface and the first inside surface is greater at the first base than at the first free end (fig.8 shows that the outer surface is angled/tapered inward while the inside surface is vertical therefore they are asymmetric about a first central longitudinal axis and the distance between the first outside surface and first inside surface decreases from the first base to the first free end), a first linear axis passing through the first outside and inside surfaces at the first base (see fig.7 wherein a first linear axis is considered an axis extending through the outside surface and the inside surface of a flange), and a second flange 70 having a length extending from a second base at the bone facing surface of the inner layer to a second free end 74, wherein the second flange includes a second outside surface 78 that faces the outer perimeter of the inner layer and a second inside surface 76 opposite the second outside surface that faces the center of the inner layer, both the second outside surface and the second inside surface extending along the length of the second flange, wherein the second outside surface and the second inside surface of the second flange are asymmetric about a second central longitudinal axis of the second flange such that a distance between the second outside surface and the second inside surface of the second flange is greater at the second base than at the second free end (fig.8 shows this feature as discussed above), a second linear axis passing through the second outside and inside surfaces at the second base, wherein the first linear axis is transverse to the second linear axis (see fig.7 which shows linear axes extending between the outside and inside surfaces of the flanges are all transverse to each other), wherein the plurality of flanges are symmetrical about a central plane passaging through the thickness direction of the body and a superior-inferior central axis of the body, the superior-inferior central axis passing through the superior end and the inferior end (see the annotated fig.7 above), and wherein the first flange is proximate (interpreted as near) the superior end. Kovacs further discloses the projections/flanges may extend for greater than 150 degrees (par.71), discloses embodiments wherein the wedge shape is formed by the entire body (see figs. 1, 2A and 3A), and discloses the angles theta and alpha may be customized for a particular patient (par.59). However, Kovacs does not specifically show the flanges of fig.7 extending further around the body such that there is a third flange proximate the inferior end.
Iannotti ‘066 teaches a glenoid implant, in the same field of endeavor, wherein a wedge-shaped augment may extend for less than 180 degrees or greater than 180 degrees (par.30) around the implant, and specifically teaches an augment which extends for a full 360 degrees (pars.44 and 49; figs. 11-14), wherein the augments are used for the purpose of treating a rotator cuff deficient shoulder having glenoid erosion or defects (par.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle theta of Kovacs figs. 6-8 to be 360 degrees as taught by Iannotti ‘066 in order to treat a patient in need of the wedge shape which can treat glenoid erosion and defects spanning 360 degrees. Kovacs as modified by Iannotti ‘066 to include flanges extending all the way around the implant comprises a plurality of flanges which are symmetrical about the central plane as claimed and comprises a third flange located proximate/near the inferior end.
Regarding claim 18, see figs. 6 and 8 of Kovacs which show a first flange 70 decreasing in sectional dimension from the bone facing surface to the free end in two different planes.
Regarding claims 3 and 19, in Kovacs, the outside facing surfaces of the flanges are 0 mm from the outer perimeter of the body since they are aligned with the outer perimeter of the body. Therefore, Kovacs does not disclose that the outside facing surfaces of the flanges are between 2 mm and 6 mm from the outer perimeter of the body. However, applicant’s specification discloses that the flanges may be located 0 mm from the perimeter or between 2 mm and 6 mm from the outer perimeter and does not disclose that a distance of 2 mm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected the flanges of Kovacs located 0 mm from the perimeter and flanges spaced 2 mm from the perimeter to perform equally well because both spacing dimensions perform the same function of acting as bone-engaging blades to anchor the implant to the scapula. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of the flanges from the outer perimeter of the body to be slightly inward at 2 mm from the outer perimeter of the body as such a modification would have been considered a matter of design choice which fails to patentably distinguish over the prior art of Kovacs.
Regarding claim 20, Kovacs fig.9A shows the outer perimeter of the inner layer 12 aligned with the outer perimeter of the outer layer 23 therefore the outside surface of the flanges 70 as modified as discussed above with respect to claim 19, are at the same distance from both the outer perimeter of the inner layer and the outer perimeter of the outer layer when the glenosphere is assembled to the inner layer 12.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs in view of Iannotti ‘066 as applied to claim 1 above, and further in view of Seebeck et al. 2009/0105772 (hereafter referred to as Seebeck).
Kovacs in view of Iannotti ‘066 discloses the invention substantially as claimed and as discussed above, but Kovacs in view of Iannotti ‘066 does not disclose specific dimensions of the flanges including a thickness of 3-5 mm at the bone contacting surface and 2-4 mm at the free end, a distance between side surfaces of 2-4 mm, a thickness of 0.75-1.75 mm at the bone contacting surface and 0.25-1.00 mm at the free end, a distance between side surfaces of 5-15 mm, or a flange length of 4-10 mm.
Seebeck teaches a glenoid implant (fig.12), in the same field of endeavor, wherein a diameter of flanges/pins 20 at a bone contacting surface is 0.5 mm to 3 mm (par.18) and wherein the flanges taper to a smaller diameter at the free end (par.17) for the purpose of facilitating introduction of the pins into the bone and ensuring good and reliable stability of the pins (par.17). The diameters of Seebeck equate to thicknesses between outside and inside facing surfaces as well as side surfaces connecting outside and inside facing surfaces. Seebeck further discloses flanges have a minimum length of 2 mm and a maximum length of 50 mm in par.18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed dimensions for the thicknesses, distances, and lengths claimed for the flanges of Kovacs in view of Iannotti ‘066 since Seebeck discloses flanges on a glenoid implant with the general thicknesses, distances, and lengths claimed which are designed in order to facilitate introduction of the flanges into the bone and ensure good and reliable stability of the flanges. It would have been further obvious to select the specific thicknesses, distances, and lengths of the flanges claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). Therefore, in the instant case, since Seebeck discloses thicknesses, distances, and lengths either encompassing or close to the claimed thickness, distance, and length ranges, it would have been obvious to optimize the thicknesses, distances, and lengths of the flanges of the glenoid implant of Kovacs in view of Iannotti ‘066 in view of Seebeck to the claimed dimensions.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs in view of Iannotti ‘066, and further in view of Cleveland et al. 2020/0405491 (hereafter referred to as Cleveland).
Regarding claims 11 and 15, Kovacs discloses a glenoid implant 10c for use in a shoulder joint comprising an outer layer with a first material property (par.51 discloses polyethylene, considered the outer layer, can be molded over or pressed onto the body 12; alternatively glenosphere 23 may be considered an outer layer as shown in fig.9A), the outer layer being configured to articulate with a first native or prosthetic bone of the shoulder joint (par.51 says “for articulation with a metal humeral head”), an inner layer, considered the body 12 which is covered by the outer layer, fixed to the outer layer (par.51), the inner layer adapted for engagement with a bearing surface of a second native or prosthetic bone of the shoulder joint (body 12 engages the glenoid), a plurality of flanges including a first flange, a second flange, a third flange, and a fourth flange, each flange extending from an inner surface of the inner layer (fig.7 shows a least four flanges 70), the first flange having an first outside facing surface 78 that faces an outer perimeter of the inner layer and a first inside facing surface 76 that faces a center of the inner layer (figs. 6-8), the first outside facing surface and the first inside facing surface being separated by a first pair of side surfaces (figs. 6 and 7 show the side surfaces connecting surfaces 78 and 76), wherein the first outside facing surface includes a flat planar portion that is coincident with a first plane, the first inside facing surface is coincident with a second plane, and one surface of the first pair of side surfaces includes a flat planar portion that is coincident with a third plane, wherein the first plane and the second plane are non-parallel (fig.8 shows the outside surface 78 is tapered inward while inside surface 76 is vertical therefore the planes forming these surfaces are non-parallel), and the second flange having a second outside facing surface that faces the outer perimeter of the inner layer and a second inside facing surface that faces the center of the inner layer, the second outside facing surface and the second inside facing surface being separated by a second pair of side surfaces (figs. 6 and 7 show the side surfaces connecting surfaces 78 and 76), wherein the second outside facing surface includes a flat planar portion that is coincident with a fourth plane and one surface of the second pair of side surfaces includes a flat planar portion that is coincident with a fifth plane, wherein the first plane is transverse to the fourth plane, and wherein the third plane is transverse to the fifth plane (see the annotated fig.7 below). Kovacs par.72 discloses the implant can be rotated about the longitudinal axis 16 before the bone-engaging side is engaged with the bone, therefore the first flange may be positioned such that it corresponds to a respective superior location on the bone, and the second and fourth flanges may be positioned either anteriorly or posteriorly depending on the side of the body. Kovacs further discloses the projections/flanges 70 may extend for greater than 150 degrees (par.71), discloses embodiments wherein the wedge shape is formed by the entire body (see figs. 1, 2A and 3A), and discloses the angles theta and alpha may be customized for a particular patient (par.59). However, Kovacs does not specifically show the flanges of fig.7 extending further around the body such that there is a third flange located at an inferior location.


    PNG
    media_image2.png
    633
    712
    media_image2.png
    Greyscale

Iannotti ‘066 teaches a glenoid implant, in the same field of endeavor, wherein a wedge-shaped augment may extend for less than 180 degrees or greater than 180 degrees (par.30) around the implant, and specifically teaches an augment which extends for a full 360 degrees (pars.44 and 49; figs. 11-14), wherein the augments are used for the purpose of treating a rotator cuff deficient shoulder having glenoid erosion or defects (par.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle theta of Kovacs figs. 6-8 to be 360 degrees as taught by Iannotti ‘066 in order to treat a patient in need of the wedge shape which can treat glenoid erosion and defects spanning 360 degrees. Kovacs as modified by Iannotti ‘066 to include flanges extending all the way around the implant comprises a third flange located proximate/near the inferior end. While Kovacs in view of Iannotti ‘066 discloses the invention substantially as claimed, Kovacs in view of Iannotti ‘066 does not specifically disclose that the inner layer has a second material property different from the first material property wherein the outer layer is a polymer and the inner layer is a metal.
Cleveland teaches a glenoid implant, in the same field of endeavor, wherein the implant comprises a polymeric material for the outer articulating portion and a metallic material for the inner body portion for the purpose of improving fixation of the components to bone (par.101). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polymeric material for the articulating outer layer and a metal material for the inner body layer of the device of Kovacs in view of Iannotti ‘066 as taught by Cleveland in order to provide improved fixation of the components to the bone. Polymers and metals have different material properties. The examiner notes that polymeric bearings and metal supports are conventional materials for use in glenoid implants and joint implants in general. As such, selection of the known and conventional combination of materials as claimed would have been obvious to one of ordinary skill in the art since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07).
Regarding claim 12, Kovacs in view of Iannotti ‘066 in view of Cleveland yields an implant comprising flanges which extend all the way around the implant. In which case, any two flanges positioned diametrically across from each other have parallel inside facing surfaces.
Regarding claim 13, see fig.8 of Kovacs which shows the outside facing surfaces of each flange 70 tapers toward free ends 74 relative to the vertical inside facing surfaces.
Regarding claim 14, the flanges are aligned with the outer edge of the body 12 and are therefore 0 mm from the outer edge.
Regarding claim 16, Kovacs fig.9A shows a central post 24 of the outer layer 23 is received in a central opening 48. However, Kovacs does not disclose that the central post of the outer layer passes through the central opening and is configured to be inserted into the second native bone of the shoulder joint.
Cleveland teaches a glenoid implant, in the same field of endeavor, wherein a polymeric outer layer comprises a post that is configured for direct plastic to bone contact through an aperture of the frame for the purpose of reducing stress shielding, glenoid loosening, and overall wear (par.101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and outer layers of the glenoid implant of Kovacs to allow for the central post of the outer layer to pass through a central opening of the inner layer as taught by Cleveland in order to allow for a portion of the polymeric outer layer to be inserted into the bone which provides the benefit of reducing stress shielding, glenoid loosening, and overall wear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774